Citation Nr: 0815386	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-26 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a left eye disability (loss of vision 
secondary to scarring resulting from a retinal detachment), 
claimed as due to Department of Veterans Affairs failure to 
provide timely treatment.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1969 to 
September 1973, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for a left eye disability (loss of vision 
secondary to scarring resulting from a retinal detachment), 
claimed as due to Department of Veterans Affairs failure to 
provide timely treatment.


FINDINGS OF FACT

1.  The veteran's left eye disability (loss of vision 
secondary to scarring resulting from a retinal detachment) 
was not caused or aggravated by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault by VA, or by an event not reasonably foreseeable.

2.  The facts in this case are not so complex as to require 
requesting an opinion from an independent medical expert as 
to whether the veteran sustained left eye disability due to 
the lack of VA medical care.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a left eye disability (loss of vision secondary to 
scarring resulting from a retinal detachment), claimed as due 
to Department of Veterans Affairs failure to provide timely 
treatment, have not been met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. § 3.358 (2007).

2.  The need for an opinion from an independent medical 
expert is not shown.  38 U.S.C.A. §§ 5109, 7109 (West 2002); 
38 C.F.R. §§ 3.328, 20.901(d), 20.902 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compensation under 38 U.S.C.A. § 1151

Where a veteran suffers an injury or aggravation of an injury 
as a result of VA medical treatment, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  38 U.S.C.A. § 1151 (West 2002).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt. 38 
U.S.C.A. § 5107 (West 2002).

In order for the disability or death to qualify for 
compensation under 38 U.S.C.A. § 1151, the disability or 
death must not have been the result of the veteran's willful 
misconduct, and must have been caused by VA hospital care, 
medical or surgical treatment, or examination.  Additionally, 
the VA hospital care, medical or surgical treatment, or 
examination that proximately caused the disability or death, 
must have been careless, negligent, lacked proper skill, or 
involved an error in judgment, or an event that was not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a).  The 
additional disability or death must not merely be 
coincidental with the VA hospitalization, medical, or 
surgical treatment.  Finally, proof of aggravation, in the 
absence of evidence satisfying the causation requirement, 
will not suffice to make the additional disability or death 
compensable.  38 C.F.R. § 3.358(c)(1)(2) (2007).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with his physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  Compensation is not payable if the 
additional disability or death results from the continuance 
or natural progress of the disease or injury for which the 
training, treatment, or hospitalization was authorized.  38 
C.F.R. § 3.358(b)(1), (2) (2007).

In January 2005, the veteran underwent surgery (pars plana 
vitrectomy, membrane peeling, and retinal attachment), 
following a detachment of the retina in his left eye.  
Despite undergoing such treatment, the veteran sustained 
uncorrectable loss of vision in his left eye.  He asserts 
that had VA provided him more timely treatment, the extent of 
damage sustained would not have been as severe.

In October 2006 testimony before the RO, the veteran reported 
that in November 2004 he sought VA medical attention after he 
began seeing "black clouds and little sticks" in his left 
eye.  He was reportedly informed that it would be 
approximately four to five weeks before he could get an 
appointment with an ophthalmologist at VA.  Shortly 
thereafter, however, he was notified that there had been a 
cancellation, and he could be seen earlier.  The veteran 
reported to the VA eye clinic and underwent examination of 
his right eye.  The left eye, however, was not examined 
because the veteran allegedly did not cooperate with the 
examination.  The veteran asserts that he was unable to 
continue with the examination because of discomfort.  He 
accordingly sought alternative treatment in the private 
sector, with Maria Ortiz, M.D.  Dr. Ortiz examined the 
veteran's left eye and informed him that there was a tear in 
the retina of his left eye.  He was referred that day to 
retinologist Noel S. De Leon, M.D.

Despite the veteran's testimony that he initially sought VA 
treatment for his left eye problems, VA treatment records 
dated from July 2003 to January 2005 do not reflect 
complaints of or treatment for any eye problems.  
Additionally, the veteran declined to authorize the release 
of treatment records from Dr. Ortiz pertaining to his left 
eye.  Accordingly, the first record of treatment related to 
his left eye problems is dated in November 2004, from Dr. De 
Leon, which show that the veteran was provided laser 
treatment of the tear, following referral from Dr. Ortiz.  At 
the time treatment was rendered, the veteran reported that he 
had been experiencing flashes and floaters in his left eye 
for the past two weeks, and that he had seen Dr. Ortiz two 
days earlier.  Physical examination revealed a flap tear of 
the left retina.  The veteran's condition was noted to be 
emergent, with laser treatment to close the tear being 
immediately necessary.  The veteran's prognosis was noted to 
be poor in terms of visual acuity.  The veteran testified 
that he was informed that he should return for further 
evaluation if he began seeing a "black panel," as that 
would signify a major detachment of the retina.  

The veteran testified that his vision improved following the 
laser treatment, but that he did thereafter begin to 
experience vision in the left eye similar to looking through 
a black cloth.  He returned to Dr. De Leon on January 4, 
2005, who after evaluating the veteran diagnosed him with a 
detachment of the retina, and recommended immediate surgery 
(buckle vitrectomy).  According to the record of treatment, 
it was subsequently determined that the operating room was 
unavailable, for reasons related to maintenance.  Phone calls 
were made to several other private physicians, each of whom 
were found to be on vacation and unavailable for surgery.  
Additionally, a phone call to the Veteran's Hospital revealed 
that the two VA physicians qualified to perform the surgery 
were also on vacation.  The veteran was given copies of his 
records and instructed to go to the Veteran's Hospital with a 
letter for a Dr. Vivoni.  He was also given documents 
instructing him to return to the eye clinic on January 10, 
2005. 

The first record of VA treatment related to the eyes is dated 
on January 4, 2005, when the veteran presented to the 
ophthalmology clinic on the instruction of Dr. De Leon.  
Because a retinal specialist was not available at the time of 
the veteran's arrival, he was referred to the emergency room.  
He at that time reported that he had begun to experience 
flashing lights and dark spots in his field of vision three 
days earlier, and a visual disturbance characterized as 
though he were looking through a dark cloth.  Physical 
examination revealed an inferior rhegmatogenous retinal 
detachment and retinal tear of the left eye with previous 
laser marks.  The veteran was instructed that he should 
follow up the following day, and that VA would attempt to 
find a retinologist for surgical management.  On January 5, 
2005, the veteran returned to the VA eye clinic, reporting 
that he had begun seeing a "black curtain" five days 
earlier.  Examination on January 5 revealed a rhegmatogenous 
retinal detachment of the left eye secondary to a giant tear 
with submacular fluid.  VA attempted to make arrangements to 
contract with a private retinologist on a fee basis.  
However, it was determined that no private or local VA 
retinologists were available until Monday, January 10, due to 
the holiday absences.  The veteran was informed that he had 
the option of traveling, at his own expense, to the Miami, 
Florida, VA Medical Center for immediate treatment by a 
retinologist, or waiting until Monday for treatment locally.  
The veteran declined the offer of treatment at the Miami, 
Florida, VA Medical Center after being informed of the risks 
and benefits associated with his options.  He was instructed 
to return to VA on Monday, January 10, for evaluation by a 
retinologist, and possible surgery that same day, if deemed 
necessary.  Records dated on January 5, 2005, received from 
Dr. De Leon show that Dr. De Leon was informed that due to 
the unavailability of a local VA retinologist, the veteran 
was offered the option of receiving treatment at the Miami, 
Florida, VA hospital, but that the veteran declined.

On January 10, 2005, the veteran returned to VA as he had 
been instructed, for clinical evaluation by the VA 
retinologist.  Based upon the clinical findings, retina 
surgery with endophotocoagulation was recommended.  The 
surgery, however, could not be performed at VA because VA did 
not have an endolaser available to perform the surgery.  He 
was instructed to go to a private retinologist for surgical 
treatment as soon as possible.  The veteran agreed that he 
would return to Dr. De Leon.  On January 11, 2005, the 
veteran returned to Dr. De Leon for follow up.  Examination 
revealed a giant retinal tear.  The veteran was informed that 
surgery at that point would be an organ-saving procedure and 
that there would be no guarantee regarding his vision, as his 
visual prognosis was poor, secondary to the length of time 
that had passed since the tear.  

A pars plana vitrectomy, membrane peeling, and retinal 
attachment was performed on January 12, 2005.  Despite 
surgery and frequent follow-up treatment, the record reflects 
that the veteran sustained uncorrectable loss of vision in 
his left eye.

In effort to address the veteran's contention that he 
sustained loss of vision in his left eye as a result of VA's 
failure to timely treat his condition, in August 2005 the RO 
attempted to obtain an opinion addressing whether VA in any 
way contributed the veteran's left eye disability.  The 
examining physician, however, declined to provide an opinion, 
citing his friendships and mentoring relationships with the 
physicians involved in the case.  Accordingly, VA sought 
another opinion in January 2006.  The examiner at that time 
reviewed the record and sequence of treatment related to the 
veteran's left eye, noting that there were no retinal 
specialists available in Puerto Rico at the time the veteran 
experienced the detachment of his retina, and that he was 
offered treatment at the Miami, Florida VA facility, but that 
he declined such option in favor of remaining in Puerto Rico 
and waiting for an evaluation by a VA retinal specialist five 
days later.  At the time the veteran returned to VA for 
further evaluation, surgery was recommended.  However, 
because VA did not have an endolaser available to perform the 
surgery, the veteran was advised to return to his private 
retinologist for surgical reattachment of the left retina.  
Physical examination of the left eye in January 2006 revealed 
multiple chorioretinal scars and macular scarring in the left 
eye secondary to an old retinal detachment, due to a giant 
retinal tear, status post surgical repair.  The loss of 
vision in the left eye was determined to be the result of 
chronic changes post-retinal detachment formation, that is, 
due to the length of time in between retinal detachment and 
surgical correction.  In addressing the veteran's contention 
regarding untimely treatment, the examiner noted that the 
veteran had reported to VA the same day that the retinal 
detachment was confirmed by a private ophthalmologist, but 
that no surgical repair was offered that day because there 
were no retinal specialists available.  The veteran was 
offered the option of receiving immediate treatment at the 
Miami, Florida, VA, but declined such offer.  He underwent 
retinal reattachment surgery eight days later, by Dr. De 
Leon.  Based upon these facts, the examiner determined that 
more timely treatment of the veteran was not feasible in 
Puerto Rico.  VA's inability to treat the veteran prior to 
January 10, 2005, was the result of the unavailability of 
retinologists in Puerto Rico at the time of the detachment, 
and VA's inability to treat the veteran on January 10, 2005, 
was the result of the unavailability of the endolaser.  
Neither the unavailability of retinologists in Puerto Rico, 
nor the unavailability of the endolaser, however, were caused 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar finding of fault on the part of VA.  
Rather, the examiner found that VA adequately managed the 
veteran's condition, informing him of the lack of specialists 
available to treat him, and recommending that he be 
transferred to the Miami, Florida VA for treatment.  

The veteran argues that the January 2006 opinion is invalid 
and should be disregarded because it was rendered by a 
physician who took part in his care.  He has not provided any 
specific arguments as to the invalidity of the opinion, aside 
from asserting that the physician's involvement in his case 
inherently renders the opinion biased.  The opinion was 
rendered by the physician from whom the veteran initially 
sought private treatment.  Because the veteran has declined 
to authorize the release of her treatment records, the 
veteran's contentions of bias in the January 2006 opinion 
remain unsubstantiated.  The Board will accordingly weigh 
this opinion with the evidence of record in determining 
whether VA negligence resulted in the veteran's current 
disability.  

The Board is sympathetic to the veteran's contentions.  
However, despite that the veteran's loss of vision in his 
left eye has been determined to be the result of the length 
of time between the retinal detachment and surgical 
correction, the evidence as a whole does not demonstrate that 
the veteran's loss of vision in his left eye is the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar finding of fault on the part of VA.  At 
the time the veteran experienced the retinal detachment, 
there were no VA physicians available to perform surgery.  VA 
attempted to arrange for private treatment on a fee basis, 
but found that there were no private physicians in Puerto 
Rico available for treatment either.  VA informed the veteran 
that VA treatment was immediately available in Miami, 
Florida, but that he would have to independently arrange for 
transportation, at his own expense.  The risks of not seeking 
immediate surgical treatment were explained to the veteran.  
The veteran, however, declined to seek immediate treatment in 
Miami, Florida, opting in the alternative to wait five days 
until he could be evaluated by a VA retinologist in Puerto 
Rico.  At the time the veteran returned for follow up 
evaluation by a VA retinologist, the damage to his left eye 
was extensive.  After referral back to his private physician, 
the veteran was informed that the prognosis for vision in his 
left eye was poor, given the amount of time that had lapsed 
without surgical treatment.  Given that the veteran had the 
option of seeking timely VA treatment at the Miami, Florida 
VA, and VA was not obligated to provide the veteran with 
transportation from Puerto Rico to Miami, Florida, the Board 
finds that VA's attempts to provide timely treatment were 
adequate, and that there accordingly was no negligence on the 
part of VA in providing the veteran with the opportunity to 
seek timely treatment.  Additionally, while the veteran did 
not undergo surgery until two days after the time VA had 
informed him he would have to wait in order to be seen by a 
VA retinologist, there is no indication that the extent of 
damage sustained in those two days was greater than the 
damage already sustained at the time of the veteran's 
evaluation on January 10, 2005.  This additionally weighs 
against a finding of fault on the part of VA.  Finally, the 
Board finds no fault on the part of VA with regard to the 
lack of the endolaser needed to perform the surgery.  At the 
time it was determined that an endolaser was needed to treat 
the veteran, there were private retinologists, with 
endolasers, available to provide the veteran with the 
appropriate surgical treatment.  

Because the evidence does not demonstrate that VA failed to 
provide the veteran with the option of timely treatment, the 
Board concludes that the veteran does not have an additional 
disability that was caused or aggravated by the time schedule 
on which VA offered to provide the veteran treatment.  
Similarly, there is no competent evidence that VA otherwise 
exhibited carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault.  In the 
absence of any such competent evidence, compensation under 
38 U.S.C.A. § 1151 must be denied.

The Board has considered the veteran's contentions that VA 
was careless and negligent with regard to the timing involved 
with his retinal reattachment.  However, as a layperson, the 
veteran lacks the requisite medical expertise to offer a 
medical opinion, without competent substantiation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2005 that discussed 
the legal criteria applicable to the claim.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence needed and obtained, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the October 2007 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical opinion in relation 
to this claim.  The Board acknowledges that there was an 
additional, unsuccessful attempt to obtain a later 
examination and opinion, but concludes that the record before 
the Board is adequate.  In this regard, as noted above, the 
veteran's representative challenges the adequacy of the 
medical opinion obtained by VA to address whether there was 
any VA negligence that led to the veteran's loss of left eye 
vision and essentially argues that, under the circumstances, 
VA should solicit an independent medical opinion prior to the 
Board's adjudication of this claim.  Because for the reasons 
discussed above the Board finds that the assessment offered 
by the VA physician in January 2006 is adequate, the Board 
finds that additional development is not warranted.

Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.


ORDER

Compensation under 38 U.S.C.A. § 1151 for a left eye 
disability (loss of vision secondary to scarring resulting 
from a retinal detachment), claimed as due to Department of 
Veterans Affairs failure to provide timely treatment, is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


